Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-18-00465-CV

                                  Jaydeep SHAH, M.D.,
                                        Appellant

                                            v.

                              STAR ANESTHESIA, P.A.,
                                     Appellee

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018-CI-04393
                       Honorable Michael E. Mery, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED May 22, 2019.


                                             _____________________________
                                             Patricia O. Alvarez, Justice